In a habeas corpus proceeding, the writ was sustained and the prisoner discharged from Sing Sing Prison on a showing that, after indictment and prior to sentence, he had been committed to Matteawan State Hospital under section 662-b of the Code of Criminal Procedure, and on a conclusion that he was entitled to a deduction from his term of sentence equal to the period of confinement in the hospital. Order reversed on the law, the writ dismissed, and the prisoner remanded to the Warden of Sing Sing Prison. The period of treatment in the State hospital was not time spent in a prison or jail prior to sentence, within the meaning of section 2193 of the Penal Law. Habeas corpus was not the proper remedy. Holán, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.